PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chen et al.
Application No. 17/015,364
Filed: September 9, 2020
For: LARGE INDUSTRIAL VACUUM SEALER SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed March 31, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on April 8, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on September 9, 2020. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

This application file is being referred to the Technology Center Art Unit 3753.




/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



CC:	Vadim E. Cherkasov 
MCCARTER & ENGLISH, LLP 
1600 Market Street, Suite 3900 
Philadelphia, PA 19103